 In the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, CIO,PETITIONERCase No. 1-R-3638.DecidedJune 30, 1947Mr. E. J.Ritter,of Bridgeport,Conn., for the Employer.Messrs. 0. Herbert SalterandDonald Tormey,of Boston,Mass., forthe Petitioner.Mr. Walter Donovan,of Boston,Mass., for the Intervenor.Mr. Roy 0. Goldin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Lowell, Massachusetts, on May 12, 1947, before Thomas H. Ramsey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGeneral Electric Company, a New York corporation, is engaged atits Jackson Street plant in Lowell, Massachusetts, in the manufactureof electrical parts and equipment.The Employer annually purchasesfor use at this plant raw materials valued at over $1,000,000, of whichapproximately 90 percent represents shipments to it from sources out-side the Commonwealth of Massachusetts.The Employer annuallyships from this plant finished products valued at over $2,000,000, ap-proximately 90 percent of which represents shipments to points outsidethe Commonwealth.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'The recordherein has been corrected in certainrespectsto conformwith the requestof the Employer.74 N. L.R.B,No.74.415755420-48-yol 74-28 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Ladies' Garment Workers' Union, herein called theIntervenor, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTION CONCERNING REPRESENTATIONOn March 3, 1947, the Petitioner requested recognition of the Em-ployer as the bargaining representative of the Employer's employees.The Employer replied that it could not grant such recognition inview of its contract with the Intervenor.The petition herein wasfiled on March 3, 1947, and the amended petition followed on March18, 1947.At the hearing, the Intervenor urged its contract as a barto this proceeding.On June 12, 1946, the Intervenor and the Employer entered into acollective bargaining agreement covering the employees involvedherein.With respect to its duration, the contract provided that itwas to be "in full force and effect for a period of one year and there-after from year to year unless either party gives the other partyninety(90)days' advance written notice of cancellation of saidagreement."Neither party has ever given notice to the other of itsdesire to terminate the contract.As noted above, on March 3, 1947,shortly before the operative date of the automatic renewal noticeclause of the contract, the Petitioner asserted its claim to represen-tation and filed its petition.The Intervenor contends that the contract bars an election at thistime'under the principle enunciated in theReed Roller Bitcase,2viz,that a contract of 2 years' duration will ordinarily preclude adetermination of representatives until shortly before its terminaldate.With respect to its position as to the duration of the contract,it argues that the instrument as drawn is, in effect, one of 2 years'duration or longer, subject only to the possibility of termination atthe end of 1 year by either party giving timely notice to the other, apossibilitywhich did not materialize.We cannot agree with theIntervenor's position.It is evident from the language of the dura-tion clause that the contractual relationship is one ofone year's dura-tion subject to automatic renewals for annual periods thereafter.And the Board has continued to hold, in cases subsequent to theReed Roller Bitdecision, involving similar contracts, that the filing2 72 N. L. R B 927. GENERAL ELECTRIC COMPANY417of a petition during the initial 1-year term but before the operativedate of the automatic renewal notice clause operates to remove thecontract as a bar to a current determination of representatives.3Ac-cordingly, inasmuch as the petition was timely filed herein, we findthat the contract cannot bar a current determination of representa-tiveS.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of all the parties, thatall production and maintenance employees of the Employer, at itsJackson Street, Lowell, Massachusetts, plant, excluding office andclerical employees, plant-protection workers, executives, foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with General Electric Company,Lowell, Massachusetts, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including emplbyeees in the armed8CfMatter of Swartzbaugh Mfg. Co ,73 N. L R B. 538 ;Matter of White FurnitureCompany, 73 NL. R B 8054Although the amended petition followed the operative date of the automatic renewalnotice clause, it made only minor changes in the requested unit and, therefore, did notimpair the effectiveness of the original petition on the contract bar issue.SeeMatter ofGeneral Electric X-Ray Corporation, 72 NL.R B. 1245 ,Matter of The City IceandFuel Company, 73 N. LR B 3035Anv participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by United Electrical, Radio & Machine Workers of America,CIO, or by International Ladies' Garment Workers' Union, AFL, forthe purposes of collective bargaining, or by neither.